        Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 1 of 14




1    (SEE SIGNATURE PAGE FOR ATTORNEY LIST)

2

3

4                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
5                                OAKLAND DIVISION
6

7
     DROPLETS, INC.,                         Case No. 12-cv-03733-JST
8
                                            [PROPOSED] ESI ORDER IN DROPLETS,
9                          Plaintiff,       INC. V. NORDSTROM, INC.
10              v.
11
     YAHOO!, INC.,
12
                           Defendant.
13

14
     OATH INC. AND OATH HOLDINGS, INC.
15
                           Intervenor-
16                         Plaintiffs,
17
                v.
18
     DROPLETS, INC.,
19
                           Intervenor-
20
                           Defendant.
21

22   DROPLETS, INC.,
                                             Case No. 12-cv-04049-JST
23
                           Plaintiff,
                                            [PROPOSED] ESI ORDER IN DROPLETS,
24                                          INC. V. NORDSTROM, INC.
                v.
25
     NORDSTROM, INC.,
26

27                         Defendant.

28
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 2 of 14




1           Droplets, Inc. and Nordstrom, Inc., by and through their respective counsel of record,

2    stipulate that the following ESI Order shall apply in the case captioned Droplets, Inc. v. Nordstrom,

3    Inc., Case No. 12-cv-04049-JST, subject to approval and entry by the Court:
            1. PURPOSE
4
            This Order will govern discovery of electronically stored information (“ESI”) in this case as
5

6    a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of

7    Electronically Stored Information, and any other applicable orders and rules.

8           2. COOPERATION

9           The parties are aware of the importance the Court places on cooperation and commit to

10   cooperate in good faith throughout this matter, consistent with this Court’s Guidelines for the

11   Discovery of ESI.

12          3. LIAISON
13          The parties will identify liaisons to each other who are and will be knowledgeable about and
14   responsible for discussing their respective ESI. Each e-discovery liaison will be, or have access to
15   those who are, knowledgeable about the technical aspects of e-discovery, including the location,
16   nature, accessibility, format, collection, search methodologies and production of ESI in this matter.
17   The parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes
18   without court intervention.
19
            4. PRESERVATION
20
            The parties have discussed their preservation obligations and needs and agree that
21
     preservation of potentially relevant ESI will be reasonable and proportional. To reduce the costs
22
     and burdens of preservation and to ensure proper ESI is preserved, the parties agree that:
23
                    a. Only ESI created, received, and maintained in the ordinary course of business
24
                         after September 2005 will be preserved; 1 however, if a party is aware of sources
25
                         of ESI which pre-date September 2005 that may be relevant to this case (e.g.,
26

27

28          1
               This agreement does not obligate a party to search or produce ESI without a reasonable
     request for such ESI.
     Case Nos. 12-cv-03733                              2                   [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 3 of 14




1                       Nordstrom’s reliance upon internally-developed prior art or any Nordstrom

2                       technical documents, or information related to Droplets’ conception and

3                       reduction to practice of the patents-in-suit), the parties shall first identify such

4                       sources of ESI, and thereafter discuss a plan to ensure that such ESI is also

5                       preserved.

6                   b. The parties will exchange a list of the types of ESI they believe should be

7                       preserved and the custodians, or general job titles or descriptions of custodians,

8                       for whom they believe ESI should be preserved, e.g., “HR head,” “scientist,”

9                       and “marketing manager.” The parties shall add or remove custodians as
10                      reasonably necessary.
11                  c. After exchanging the lists called for in Section 4(b), the parties will agree on the
12                      number of custodians per party for whom ESI will be preserved, but in no event
13                      will the number of custodians exceed 20 per party without agreement by the
14                      parties or a showing of good cause.
15                  d. Notwithstanding the limitations of Section 4(c), the parties also agree that the
16                      following persons, to the extent not already identified as ESI custodians, will be
17                      ESI custodians: (i) any current or former employee of a party who appears on
18                      the trial witness list for that party (excepting trial witnesses offered purely for
19                      document authentication purposes); and (ii) any person designated by a party to
20                      provide Rule 30(b)(6) deposition testimony. 2
21                  e. Absent agreement of the parties or a showing of good cause, these data sources

22                      are not reasonably accessible because of undue burden or cost pursuant to Fed.

23                      R. Civ. P. 26(b)(2)(B) and ESI from these sources will not be preserved (unless

24                      maintained in the ordinary course of business), searched, reviewed or produced

25

26
            2
27              The parties further agree that for any third-party trial fact witness not identified in a party’s
     initial disclosures at least 60 days prior to the close of fact discovery, the parties may serve Rule 45
28   subpoenas on such third-parties after the close of fact discovery and before trial. This agreement is to
     ensure that any such third-party trial witness has their ESI searched and produced prior to trial.
     Case Nos. 12-cv-03733                                3                    [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 4 of 14




1                       absent agreement or cost-shifting: (1) backup media created before September

2                       2005; (2) systems in a party’s possession, custody, or control but no longer in

3                       use as of September 2005 and which cannot be accessed, provided any such

4                       systems shall be identified with sufficient specificity for the non-producing party

5                       to ascertain its relative significance; (3) voicemails; (4) text messages; and (5)

6                       portable devices (e.g., pagers, mobile phones, smart phones, , etc.).

7           5. SEARCH

8           The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if

9    appropriate, they will meet and confer about methods to search ESI in order to identify ESI that is
10   subject to production in discovery and filter out ESI that is not subject to discovery. Specifically,
11   the parties have discussed and agreed to an ESI search plan whereby the parties will:
12                  a. Generate a proposed list of not more than 30 search terms that the producing
13                      party proposes to use to search its ESI for relevant documents;
14                  b. Share the proposed list of search terms with the opposing party, to allow the
15                      parties to discuss modifications or additions to the list of proposed search terms;
16                  c. After the parties agree upon a list of proposed search terms, the list of terms will
17                      be run by the producing party against the producing party’s ESI to generate a
18                      list of “hit counts” by term (i.e., the number of documents that correspond to
19                      each search term);
20                  d. A party may at its election randomly sample its own documents using search
21                      terms proposed by the other party for terms they feel may need to be modified;
22                  e. The parties will share with each other the list of “hit counts” per term along with
23                      a summary of the terms sampled and details regarding how the sampling was
24                      performed, if applicable, in order to allow the parties to work together to identify
25                      search terms that may be overbroad (e.g., identified an unreasonably large
26                      number of documents) or underbroad (identified an unreasonably low number
27                      of documents); and
28


     Case Nos. 12-cv-03733                               4                   [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 5 of 14




1                   f. After the exchange of hit counts and summaries, the parties will refine their list

2                       of search terms, and will work iteratively to exchange refined lists of search

3                       terms and hit counts, no more than five times, to identify the documents that the

4                       producing party will ultimately produce to the requesting party. The parties may

5                       also, but need not, share with each other examples of positive hits that the

6                       custodial party believes demonstrate the overbreadth of a search term. Such

7                       sharing would be for the purposes of this confer process only, would be without

8                       waiver of any associated privilege or protection, would not be an admission of

9                       relevance, and would be for outside counsel’s eyes only.
10          Further, the parties agree to limit their ESI requests to a total of 30 search terms per
11   custodian per party; however, additional search terms may be added by agreement by the parties or
12   upon a showing of good cause. For avoidance of doubt, closely related terms grouped by logical
13   operators (e.g., “Mike Smith” or “M. Smith” but not “Michael Smith”) will be considered as one
14   search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or
15   “system”) broadens the search, and thus each word or phrase shall count as a separate search term
16
     unless they are variants of the same word or closely related terms (e.g., “computers” or “computer”
17
     or “compute”). When a disjunctive combination is used conjunctively to narrow a target term, the
18
     entire conjunctive term shall count as a single term (e.g., “[asserted patent] and (system or printer or
19
     ‘hard drive’)” shall count as one term).
20
            6. PRODUCTION FORMATS
21
                    A. Format for Production of Documents
22
            The parties agree that any produced documents existing in electronic format shall be
23
     produced in single page, Group IV tagged image file format (“TIFF”), or equivalent, created with a
24
     resolution of at least 300 dots per inch (dpi), unless otherwise excepted in this Order or agreed upon
25
     by the parties. Documents existing in hardcopy or in paper format shall be scanned and produced in
26
     the same manner as documents existing in electronic format. The parties agree not to intentionally
27
     degrade the searchability of documents as part of the production process, nor to convert documents
28


     Case Nos. 12-cv-03733                              5                    [PROPOSED] ESI ORDER
         Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 6 of 14




1    with color to black and white.

2           Standard Concordance load files, including DAT and OPT files should be provided
3    including the following fields where available:
4               •   Prod BegDoc – beginning production number
5               •   Prod EndDoc – ending production number
6               •   Prod BegAttach – starting bates number of attachments to the document
7
                •   Prod EndAttach – ending bates number of attachments to the document
8
                •   Date Created – date/time format
9
                •   Date Last Modified – date/time format
10
                •   Email Send Date – date/time format
11
                •   Email Received Date – date/time format
12
                •   Email To
13
                •   Email From
14
                •   Email CC
15
                •   Email BCC
16
                •   Email Subject
17
                •   Hash – the MD5 or SHA hash value for the document
18
                •   File Name
19

20              •   Custodian

21              •   Author

22              •   All Custodians –custodian information for original and de-duped file(s); Last, First

23              •   Confidentiality

24              •   Parent ID – only available on child items

25              •   ChildID – semicolon delimited; only present on parents; AKA AttachmentDocID

26              •   MessageID – extracted from email’s metadata. AKA int_msgID
27              •   ConversationIndex – 44 character string created in initial email with 10 extra
28                  characters for each reply or forward


     Case Nos. 12-cv-03733                             6                   [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 7 of 14




1                •   NativeLink – path to native file (if any)
2                •   Textlink – path to text file
3            Separate text files shall be provided for each document per the specifications below. Text
4    should be provided for each file in separate text file (.txt) with document level text and a relative
5    link to the file in the DAT. Extracted text or OCR will not be placed in the DAT file. Text files
6    should be named for the BEGDOC# entry for that specific record. All records should have a text
7    file even if the file has no text. All text should be processed and delivered in Unicode. Text files
8
     for redacted documents should be the OCR text of the document as redacted. Electronic documents
9
     should be accompanied with extracted text. Where extracted text is not otherwise available, the
10
     process of optical character recognition (OCR) should be run on the document to extract any
11
     available text. Hard copy documents that are scanned should also be run through OCR so that any
12
     text is provided as part of the load files.
13
             The parties further agree to produce spreadsheet files (e.g., CSV, TSV, XLS, XLSX, XLT,
14
     or XLTX), presentation files (e.g., PPT, PPTX, PPTM), and media files (e.g., AVI, MP3, MP4,
15
     WAV, or MOV) in native format, and agree to respond to additional reasonable and specific
16
     requests for the production of files or file types in native format where appropriate. When a file is
17
     provided natively, a slipsheet must be supplied in the appropriate IMAGES folder and must contain
18
     BegDoc#, Confidentiality Designation, and “File Provided Natively.” Native file names should be
19
     named for the BEGDOC# entry for that specific record with the Confidentiality Designation,
20

21   separated by an underscore and end with the appropriate file extension

22   (ABC00000001_Confidential.xls).

23           Data may be deduplicated on a global level.

24           Production folders should be delivered with the following subfolders and be restricted to

25   1,000 files per subfolder: DATA, IMAGES, NATIVES, TEXT.

26           Metadata load file should be encoded in Unicode and provided in Concordance delimiters and

27   format (.DAT):
28
             Value                                               Character      ASCII Number

     Case Nos. 12-cv-03733                               7                   [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 8 of 14




1             Column                                          ¶                20
              Quote                                           þ                254
2
              Newline                                         ®                174
3
              Multi-Value (Do not follow with space)          ;                59
4             Nested Value                                    \                92
5            The first row of each metadata load file should contain the field names listed above. All
6    fields should be present in the metadata load file regardless of whether data exists. Field order must
7    remain consistent in subsequent productions.
8            Date & Time format should be MM/DD/YYYY HH:MM (06/30/2009 13:30), unless
9    otherwise specified to be provided as separate fields. If date and time fields are to be provided
10
     separately, date format should be MM/DD/YYYY and time format should be HH:MM.
11
             Image file names should match the page identifier for that specific image and end with the
12
     appropriate extension. File names cannot have embedded spaces, commas, ampersands, slashes,
13
     back slashes, hash marks, plus signs, percent signs, exclamation marks, any character used as a
14
     delimiter in the metadata load files, or any character not allowed in Windows file-naming
15
     convention (,& \ / # + % ! : * ? “ < > | ~ @ ^).
16
                      B. Parent and Child Emails
17
             The parties shall produce email attachments sequentially after the parent email. With
18
     respect to an email chain, the parties are permitted to produce the longest unique chain and the
19
     parties do not need to separately produce the lesser-included emails unless those lesser-included
20
     emails include unique attachments not included in the longest chain. If a lesser-included email
21
     includes a unique attachment, then the lesser-included email must be separately produced with the
22
     attachment.
23

24                    C. Historical Litigation

25           Notwithstanding the foregoing, all documents that the producing party re-produces in whole

26   or in part from the production files of a historical litigation should be produced in the same manner

27   and form, including native files and all metadata, as originally produced in the relevant historical

28   litigation.


     Case Nos. 12-cv-03733                              8                   [PROPOSED] ESI ORDER
          Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 9 of 14




1           7. PHASING

2           When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties agree

3    to phase the production of ESI in a reasonable and appropriate manner as agreed on by the parties.
4    Following the initial production, the parties will continue to prioritize the order of subsequent
5    productions.
6           8. DOCUMENTS PROTECTED FROM DISCOVERY
7           Pursuant to Fed. R. Evid. 502(d), the production of privileged or work-product-protected
8    documents, whether inadvertent or otherwise, is not a waiver of privilege or protection from
9    discovery in this case or in any other federal or state proceeding. For example, the mere production
10
     of a privileged or work-product-protected document in this case as part of a mass production is not
11
     itself a waiver in this case or in any other federal or state proceedings.
12
            9. PRIVILEGE LOG
13
            Communications may be identified on a privilege log by category, rather than individually,
14
     if appropriate.
15
            Communications involving counsel involved with this litigation that post-date the filing of
16
     the complaint need not be placed on a privilege log.
17
            For Nordstrom, such counsel include at least:
18
                        •   Attorneys from Kilpatrick Townsend and Stockton
19
                        •   Attorneys from Haltom & Doan
20
                        •   Attorneys from The Heartfield Law Firm
21
                        •   Nordstrom In-house counsel and legal team, including
22
                                o Kristen Wilson
23

24                              o Sheryl Garland

25                              o Darcy Shearer

26                              o Bergitta Trelstad

27                              o Barbara Barrilleaux

28                              o April Rettkowski


     Case Nos. 12-cv-03733                               9                    [PROPOSED] ESI ORDER
         Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 10 of 14




1           For Droplets, such counsel include at least:

2                       •   Attorneys from Reichman Jorgensen LLP;
3                       •   Attorneys from McKool Smith;
4                       •   David Warburg and attorneys working under his supervision;
5                       •   James Holmes;
6                       •   Katrina Bennett;
7
                        •   Jordan Garner;
8
                        •   Travis Luke Manfredi;
9
                        •   Vijay K. Toke;
10
                        •   Kirsten A. Zeberkiewicz;
11
                        •   Jay Neukom;
12
                        •   Brian D. Melton;
13
                        •   Mitchell VerVoort;
14
                        •   Tim Bechen;
15
                        •   Matt Kaufman and attorneys working under his supervision;
16
                        •   Albert H. Manwaring;
17
                        •   Seth Ostrow and attorneys working under his supervision; and
18
                        •   Stephen Susman.
19
            Each party shall supplement their list of counsel at the time privilege logs are exchanged.
20

21          10. PROPOSED MODIFICATIONS OR LIMITATIONS TO THE DISCOVERY

22              RULES

23          The parties agree that expert disclosures, including each side’s expert reports, shall comply

24   with the requirements of Federal Rule of Civil Procedure 26(a)(2), except as modified herein.

25   Neither side is required to preserve, disclose (including in expert deposition testimony), or place on

26   a privilege log the following documents or materials: (i) any form of communication or work

27   product shared between any of the parties’ trial counsel and such party’s expert(s) or consultant(s);

28   (ii) any form of communication or work product shared between an expert and persons assisting the


     Case Nos. 12-cv-03733                             10                   [PROPOSED] ESI ORDER
         Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 11 of 14




1    expert; (iii) expert’s notes; (iv) drafts of expert reports, analyses, or other work product, unless any

2    of the above are expressly relied upon and/or cited in support of an opinion or fact. The parties
3    shall in connection with all expert reports provide a list by Bates number of all documents
4    considered by the testifying expert(s).
5           11. MODIFICATION
6           This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court
7    for good cause shown.
8

9
            IT IS SO STIPULATED, through Counsel of Record.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case Nos. 12-cv-03733                              11                    [PROPOSED] ESI ORDER
        Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 12 of 14




1    Dated: March 26, 2020

2     /s/ Khue V. Hoang                            /s/ Benjamin M. Kleinman
      Courtland L. Reichman (CA Bar No. 268873)    KILPATRICK TOWNSEND &
3     creichman@reichmanjorgensen.com              STOCKTON LLP
      Shawna L. Ballard (CA Bar No. 155188)        Jordan Trent Jones
4     sballard@reichmanjorgensen.com               (State Bar No. 166600)
      Michael G. Flanigan (CA Bar No. 316152)      jtjones@kilpatricktownsend.com
5
      mflanigan@reichmanjorgensen.com              1080 Marsh Road
6     Kate M. Falkenstien (CA Bar No. 313753)      Menlo Park, CA 94025
      kfalkenstien@reichmanjorgensen.com           Telephone: (650) 752 2433
7     REICHMAN JORGENSEN LLP                       Facsimile: (650) 326 2422
      100 Marine Parkway, Suite 300                Benjamin M. Kleinman
8     Redwood Shores, CA 94065                     (State Bar No. 261846)
      Telephone: (650) 623-1401                    bkleinman@kilpatricktownsend.com
9     Facsimile: (650) 623-1449                    Two Embarcadero Center Suite 1900
                                                   San Francisco, CA 94111
10    Khue V. Hoang (CA Bar No. 205917)            Telephone: (415) 273-7122
11    khoang@reichmanjorgensen.com                 Facsimile: (415) 723-7122
      Jaime F. Cardenas-Navia (pro hac vice)
12    jcardenas-navia@reichmanjorgensen.com        ATTORNEYS FOR DEFENDANT
      REICHMAN JORGENSEN LLP                       NORDSTROM, INC.
13    750 Third Avenue, Suite 2400
      New York, NY 10017
14    Telephone: (212) 381-1965
      Telecopier: (650) 623-1449
15
      ATTORNEYS FOR PLAINTIFF
16
      DROPLETS, INC.
17

18

19

20

21

22

23

24

25

26

27

28


     Case Nos. 12-cv-03733                        12               [PROPOSED] ESI ORDER
         Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 13 of 14




1                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

2           Pursuant to N.D. Cal. Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
3
     document has been obtained from each of the other signatories.
4

5    Dated: March 26, 2020                                 /s/ Khue V. Hoang
                                                           Khue V. Hoang
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


        Case Nos. 12-cv-03733                             13                   [PROPOSED] ESI ORDER
       Case 4:12-cv-03733-JST Document 458 Filed 03/30/20 Page 14 of 14




1    PURSUANT TO STIPULATION, IT IS SO ORDERED.

2

3    DATED: March 30, 2020

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       Case Nos. 12-cv-03733                14              [PROPOSED] ESI ORDER
